Title: Franklin: Account of Living Toads Found Enclosed in Limestone, [6 April 1782]
From: Franklin, Benjamin
To: 


In submitting the following report to the Académie des sciences, Franklin joined a long tradition of people who had marveled over the improbable discovery of toads living in niches in solid rock or in the middle of tree trunks. The Annual Register for 1761 published a survey of some of this literature, including translations of two accounts published by the Académie des sciences in 1719 and 1731 of live toads discovered in the trunks of mid-sized trees. The author of the survey also alluded to several accounts of toads living in stone formations that had been reported by the ancient Greeks. Some of these reports he discounted as specious; others he was hard-pressed to explain, except by speculating that eggs must have been deposited in the crevices of saplings and somehow managed to derive sustenance from the moisture in the niches they created. Dr. Charles Leigh in The Natural History of Lancashire … (Oxford, 1700), and other early British naturalists, also reported having seen living toads emerge from cells in seemingly solid rock. In Hebron, Connecticut, a similar incident was described in 1770 by S. A. Peters. After detonating a large rock on his property, he discovered a frog living in a small cavity laid open by the explosion. The cavity appeared to have been accessible only by a small crevice as wide as a knitting needle. Peters’ letter was later forwarded to Thomas Jefferson, who submitted it to the American Philosophical Society.
 
[April 6, 1782]
At Passy near Paris, April 6, 1782. being with Mr de Chaumont, viewing his Quarry, he mention’d to me that the Workmen had found a living Toad shut up in the Stone. On questioning one of them he told us they had found four in different Cells which had no Communication: That they were very lively and active when set at Liberty: That there was in each Cell some loose soft yellowish Earth, which appeared to be very moist. We ask’d if he could show us the Parts of the Stone that form’d the Cells; he said no, for they were thrown among the rest of what was dug out, and he knew not where to find them. We asked if there appear’d any Opening by which the Animal might enter? He said no, not the least. We ask’d if in the Course of his Business as a Labourer in Quarries he had often met with the Like? He said never before. We ask’d if he could show us the Toads? He said he had thrown two of them up on a higher Part of the Quarry, but knew not what became of the others. He then came up to the place where he had thrown the Two, and finding them, he took them by the foot and threw them up to us, upon the Ground where we Stood. One of them was quite dead; and appeared very lean: the other was plump and still living. The Part of the Rock in which they were found is at least 15 feet below the Surface, and is a kind of Limestone. A Part of it is fill’d with ancient Sea Shells, and other marine Substances. If these Animals have remained in that Confinement since the Formation of the Rock, they are probably some thousands of Years old. We have put them in Spirits of Wine to preserve their Bodies a little longer. The Workmen have promis’d to call us if they meet with any more that we may examine their Situation. Before a suitable Bottle could be found to receive them, that which was living when we first had them, appear’d to be quite dead and motionless; but being in the Bottle, and the Spirits pour’d over them, he flounc’d about in it very vigorously for Two or Three Minutes, and then expired.
It is observed that Animals who perspire but little can live long without Food; such as Tortises whose Flesh is cover’d with a thick Shell, and Snakes who are cover’d with Scales which are of so close a Substance as scarcely to admit the Passage of perspirable Vapour thro’ them. Animals that have open Pores all over the Surface of their Bodies, and live in Air which takes off continually the perspirable Part of their Substance, naturally require a continual Supply of Food to maintain their Bulk. Toads shut up in solid Stone which prevents their losing anything of their Substance, may perhaps for that reason need no Supply, and being guarded against all Accidents, and all the Inclemencies of the Air and Changes of the Seasons, are it seems Subject to no Diseases and become as it were immortal.
